DETAILED ACTION
	Claims 1, 4, 7, 14, 15, 20, 23, 28-29, 33-34, 43, 59, 68-70, and 79-80 are pending.  Of these, claim 70 is withdrawn as directed to nonelected species.  Therefore, claims 1, 4, 7, 14, 15, 20, 23, 28-29, 33-34, 43, 59, 68-69, and 79-80 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of polyvinyl alcohol as the matrix polymer, vaccine as the bioactive agent, polyol as excipient, and phosphate as the buffer, is acknowledged.  Since Applicant did not point to any alleged deficiencies in the election requirement, the election has been treated as having been made without traverse.  The election of species requirement is still considered proper and is made FINAL.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 43 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 80 recites “wherein thin film dissolves.”  Since there is already antecedent basis for a thin film in base claim 1, “thin film” should be preceded with “the.”  The absence of “the” makes it unclear whether the thin film of claim 80 is the same thin film recited by claim 1.  Clarification is required.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 14, 20, 43, and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz et al. (US Pat. Pub. 2007/0281003) in view of Fuisz et al. (US Pat. Pub. 2010/0247612; hereinafter “Fuisz “612”).
As to claims 1, 4, 7, 14, 20, 43, and 79-80, Fuisz discloses films that dissolve instantly upon contact with saliva or mucosal membrane areas and comprising a polymer, wherein the polymer may be polyvinyl alcohol (i.e., the elected species of matrix polymer) in combination with polyethylene oxide (claim 4), and wherein dissolving that occurs “instantly” is viewed as reading on the “less than 2 minutes” under the tongue as recited by claim 80 (paragraphs 2 and 238).  The film may further comprise a bioactive agent such as an antigen (paragraph 157), as well as additives such as a polyol (the elected species of “excipient”) and a buffer (paragraph 185). The thickness of the film may be less than 380 microns (paragraph 155), which substantially 
As to claim 43, Fuisz also discloses that the film composition may be multilayered (paragraph 198) and comprise mucoadhesive (paragraph 231).
Regarding claim 79, while Fuisz teaches that the additional polymer may be “optionally blended” with the polyvinyl alcohol, this language makes it clear that the inclusion of an additional polymer is not required, such that Fuisz reads on the “consist of” language of claim 79.  
As to claims 1, 4, 7, 14, 20, 43, and 79-80, while Fuisz teaches that the bioactive may be an antigen, it does not further expressly disclose that the antigen is a vaccine, which is the elected species of bioactive.  Nor does Fuisz specify that the buffer is the elected species of buffer of claims 1 and 20 (i.e., phosphate buffer).
Fuisz ‘612 discloses a sheet composition (“film”) comprising a thermoplastic polymer and a bioactive agent (paragraph 49), wherein the thermoplastic polymer may be polyvinyl alcohol (i.e., the elected species of matrix polymer)(paragraph 51) and the bioactive may be a vaccine (the elected species of bioactive of claims 1 and 7) such as Hepatitis A, Hepatitis B, or Influenza vaccine (page 6, left column).  The composition may further comprise a mucosal absorbing enhancer such as a polyol (the elected species of excipient of claims 1 and 14)(paragraph 63).  Fuisz ‘612 further teaches that in order to improve the absorption of the bioactive, the pH of the composition should be optimized for the selected bioactive by using a buffer such as a sodium phosphate buffer (a “phosphate buffer” which is the elected species of buffer of claims 1 and 20)(paragraph 65).  Fuisz ‘612 also discloses that the length of time of absorption of the 
As to claims 1, 4, 7, 14, 20, 43, and 79-80, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the thin film composition of Fuisz by selecting a vaccine as taught by Fuisz ‘612 as the type of antigen bioactive, since Fuisz teaches that the bioactive may be an antigen but does not specific what type of antigen, which would have led the skilled artisan to search the art for a suitable antigen, which would have led to Fuisz ‘612, which teaches that a similar thin film composition comprising polyvinyl alcohol as the matrix polymer is suitable for delivering an antigen in the form of a vaccine including Hepatitis A, Hepatitis B, or Influenza vaccine, such that the skilled artisan reasonably would have expected that the Fuisz thin film also could be used to deliver such vaccines.  It further would have been prima facie obvious to select a phosphate buffer as the type of buffer, since Fuisz discloses buffers but does not specify the type of buffer, which would have led the skilled artisan to search the art for a suitable buffer, which would have led to Fuisz ‘612, which teaches that a similar thin film composition comprising polyvinyl alcohol as the matrix polymer advantageously incorporates a buffer such as a phosphate buffer in order to provide a pH environment that will optimize the release of the selected bioactive, such that the skilled artisan would have been motivated to use a phosphate buffer in the Fuisz thin film to optimize the release of the vaccine bioactive.  
Claims 15, 23, 28-29, 33-34, 59, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz et al. (US Pat. Pub. 2007/0281003) in view of Fuisz et al. (US Pat. Pub. 2010/0247612; hereinafter “Fuisz “612”) as applied to claims 1, 4, 7, 14, 20, 43, and 79-80 above, and further in view of Ohtake et al. (US Pat. Pub. 2011/0243988).
The teachings of Fuisz and Fuisz ‘612 are relied upon as discussed above.  Fuisz further discloses that the film may comprise sorbitol (paragraph 174), citric acid (paragraph 168), a carboxylate compound (paragraph 112), and optionally gelatin to aid in maintaining the dispersion of other ingredients (paragraph 184) as recited by claim 59, but does not require the presence of gelatin, thereby meeting the limitation of claim 69.   The thickness of the film may be less than 380 microns (paragraph 155), which substantially encompasses the range of claim 68.  These references do not, however, further expressly disclose that the bioactive is dried from an organic solvent comprising the matrix polymers (claim 29), the presence of zn and calcium ions (claims 15, 23, 28, 34, and 59), the presence of potassium phosphate, histidine, or rotavirus (claim 59), nor the concentrations of the ingredients recited by claims 23, 28, and 34.   
Ohtake discloses a composition for stabilizing a live attenuated virus in dried formulations (Abstract) such as an oral thin film for use as a vaccine (paragraph 85), wherein the virus may be rotavirus (paragraph 26), the formulation comprising calcium chloride and zinc chloride as stabilizers as well as sucrose as a stabilizer (paragraphs 11-12, 17 and 28), and buffers such as histidine or potassium phosphate to control the pH (paragraph 16).  The vaccine is dried from an organic solvent solution comprising the stabilizing excipients (paragraph 82).  Ohtake does not disclose encapsulating the bioactive in a membrane (claim 33).   
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 14, 15, 20, 23, 28-29, 33-34, 43, 59, 68-69, and 79-80 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/438,116 in view of Fuisz et al. (US Pat. Pub. 2010/0247612) and/or Ohtake et al. (US Pat. Pub. 2011/0243988) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the secondary referenced are relied upon as discussed above.
Although the reference claims are not identical, they are not patentably distinct because the recite a quick dissolving thin film comprising a rotavirus, antacid, polyvinyl alcohol as a matrix polymer, a phosphate buffer, a carboxylate, histidine, citric acid, potassium phosphate, and zinc chloride.  No other polymer is required, thereby meeting the “consist of” language of claim 79.
Although the reference claims do not recite the presence of polyol, it would have been prima facie obvious to incorporate same in light of Fuisz, which expressly teaches that it is advantageous to incorporate polyol into a thin film comprising PVA as a matrix polymer because it will act as a mucosal absorbing enhancer for the bioactive.  The resulting thin film composition can dissolve in less than 2 minutes as recited by claim 80, because it comprises the same ingredients recited by the claims, and a product cannot be separated from its properties.  Although the reference claims do not recite the presence of an additional polymer such as polyethylene oxide, it would be prima facie obvious to incorporate same in light of Fuisz, which teaches that more than one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The resulting thin film will dissolve within two minutes under the tongue as recited by claim 80, because it comprises the same ingredients in the same amounts that are recited by the claims, and a product cannot be separated from its properties.  

The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645